ELLETT, Justice
(dissenting) :
I dissent for the reason that a determination of the amount of exemptions under attachment and garnishment proceedings is a matter of substantive law and not of procedure.
This court has inherent power as well as statutory authority to make rules regarding matters of procedure in cases before the courts.1
However it has no authority or power to amend or enact any substantive law.
The statute regarding exemption from garnishments is found in Section 78-23-1(7), U.C.A.19S3, and reads as follows:
(7) One-half of the earnings of the judgment debtor for his personal services rendered at any time within thirty days next preceding, the levy of execution or attachment by garnishment or otherwise, when it appears by the debt- or’s affidavit that he is a married man, or head of family, and that such earnings are necessary for the use of his family residing in the state and supported wholly or in part by his labor; provided, that a married man or head of family shall be entitled to an exemption of not less than $50 per month. In no case shall the judgment debtor be taxed with the costs of any proceeding to obtain, by levy of execution or otherwise, any part of his earnings for personal services rendered within thirty days next preceding the levy of such execution.
When a garnishment issues in aid of execution upon a judgment, as was the case here, Section 78-23-3 is involved. That section, so far as pertinent, reads: “No article or species of property mentioned in this chapter ... is exempt from sale for taxes.”
If this court can by rule change the exemption set out by'statute as it relates to garnishments, I can see no reason why it could not also change the homestead exemption and made it one dollar or one million dollars.
The legislature of this State has spoken on a matter of substantive law, and I do not think this court has any power to amend the statute under the guise of the rule making power. I therefore would reverse the order made by the lower court and would remand the case with directions to proceed in accordance with the statute.

. Rule 1, U.R.S.P., Section 73-2-4, U.C.A.1953.